DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CLAIM INTERPRETATION
The following is a quotation of 35 USC § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 USC § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “signal processor is configured to: determine…decompose…”, in claims 1 and 13, and “target detector is configured to detect…”, in claims 2 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.

Specifically, the specification, while being enabling for the particular system/method disclosed in [0019]-[0027] of its US Publication 2019/0302251 (i.e., species), it does not reasonably provide enablement for the much broader claimed invention (i.e., genus).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims, particularly given the complexity of the invention itself, the scarcity of related prior art, and the unpredictability in the art, as evidenced by Applicant’s disclosure at [0025] with regard to the sensitivity of the “regularization parameter”. 
More specifically re claim 1, Applicant discloses only one manner in which to, ”determine a point of maximum curvature…” and “decompose the signal, using MCA…”, namely comprising the algorithm of [0021]-[0027]  which utilize equations 3-5 to adequately enable the processing steps of the target detector.  Accordingly, Applicant may overcome the rejection and provide an enabled claim commensurate with the scope of the specification by incorporating such particular features, some of which are recited in claims 6 and 7, for example.
Re claims 2-7, Applicant recites elements that fail to fully cure the deficiencies of claim 1 and thus are rejected accordingly.
Re claims 8-19, Applicant recites claims that suffer from the same or substantially similar deficiencies with respect to claims 1-7, as shown above.  Accordingly, claims 8-19 are rejected in the same or substantially similar manner as claims 1-7.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.

Re claim 1, Applicant recites the limitation "determine a point of maximum curvature in a ratio of a first channel norm…to a second channel norm…" (emphasis added), a mathematically variable limitation which renders the claim indefinite.  Such limitation is not defined by the claim, the specification does not provide a standard for ascertaining its requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  While the Specification provides a singular mathematical algorithm which sheds light on a particular interpretation of this limitation, the claim here, drawn to mathematical determinations and relationships beyond have been adequately disclosed, is indefinite due to the variable nature of mathematical relationships and those relationships yet to be discovered in the field of the invention.  In the interest of compact prosecution and for the purposes of examination, the Examiner determining a relationship between a first channel for the target component and a second channel for the clutter component and subsequent decompose the signal…based on the determined relationship.
Re claims 2-7, Applicant recites limitations that fail to cure the deficiencies of claim 1, as discussed immediately above.  Accordingly, claims 2-7 are rejected for at least these reasons.
Further re claim 5, recites the limitation "determine a value corresponding to an onset of significant clutter leakage…" (emphasis added), a relative limitation which further renders the claim indefinite.  Such limitation is not defined by the claim, the specification does not provide a standard for ascertaining its requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret such limitation to encompass determining a value corresponding to an onset of clutter into the target component.
Re independent claims 8 and 13, Applicant recites the same or substantially the same limitations as independent claim 1.  Accordingly, claims 8 and 13 are rejected in the same or substantially the same manner as claim 1.
Re claims 9-12 and 14-19, Applicant recites limitations dependent from claims 8 and 13, respectively.  Accordingly, claims 9-12 and 14-19 are rejected based at least upon their respective dependency to claims 8 and 13.
Further re claims 10 and 17, Applicant recites the same or substantially the same limitations as claim 5.  Accordingly, claims 10 and 17 are further rejected in the same or substantially the same manner as claim 5.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al., CN102914768B (hereinafter “YOU”).

Re claim 1, YOU discloses a target detector ([p.1/Abstract] – sea surface target detection), comprising: 
a receiver ([p.4/blue] – receiving device) configured to receive a signal comprising a clutter component and a target component ([p.3] – extra large clutter signal and target echo signal); and 
a signal processor, coupled to the receiver, wherein the signal processor is configured to ([p.4/blue] – calculation elements): 
determine a point of maximum curvature in a ratio of a first channel norm for the target component to a second channel norm of the clutter component ([p.4/yellow] – extra large clutter representation and fine motion target echo rarefaction representation), and 
decompose the signal, using morphological components analysis (MCA) ([p.1/Abstract] – sea surface target detection based on morphological 
Re claim 2, YOU discloses the target detector of claim 1.  YOU further discloses a target detector, coupled to the signal processor, wherein the target detector is configured to detect a target based on the decomposed signal ([p.5] – calculation elements determine statistics detection determined to detect fine motion echo signal (i.e., target)).
Re claim 3, YOU discloses the target detector of claim 1.  YOU further discloses wherein the signal processor is further configured to detect a target based on the decomposed signal ([p.5] – calculation elements determine statistics detection determined to detect fine motion echo signal (i.e., target)).
Re claim 4, YOU discloses the target detector of claim 1.  YOU further discloses wherein the target component is a narrowband component of the signal ([p.4/yellow] – fine motion target echo signal rarefaction representation), and wherein the clutter component is a wideband component of the signal ([p.4/yellow] – extra large clutter rarefaction representation).
Re claim 5, YOU discloses the target detector of claim 1.  YOU further discloses wherein signal processor is further configured to determine a value corresponding to an onset of significant clutter leakage into the target component to determine the point of maximum curvature ([p.3] – Steps 4-5, calculating the energy solution profile representing a comparison of the clutter detection to the target detection).
Re claims 8-10, Applicant recites limitations with the same or substantially the same scope as claims 3-5, respectively.  Accordingly, claims 8-10 are rejected in the same or substantially the same manner as claims 3-5, respectively.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-17 are rejected under 35 U.S.C. § 103 as being unpatentable over YOU, in view of Xiaoxing et al., CN106093890A (hereinafter “XIAOXING”).

Re claim 13, YOU discloses a radar system ([p.1/Abstract] – sea surface radar target detection), comprising: 
a receiver ([p.4/blue] – receiving device) configured to receive a signal comprising a clutter component and a target component ([p.3] – extra large clutter signal and target echo signal); and 
a signal processor, coupled to the receiver, wherein the signal processor is configured to ([p.4/blue] – calculation elements): 
determine a point of maximum curvature in a ratio of a first channel norm for the target component to a second channel norm of the clutter component ([p.4/yellow] – extra large clutter representation and fine motion target echo rarefaction representation), and 
decompose the signal, using morphological components analysis (MCA) ([p.1/Abstract] – sea surface target detection based on morphological 
YOU fails to explicitly disclose that the receiver is an antenna.
However, XIAOXING, in the same or in a similar field of endeavor, teaches a morphological radar system comprising an antenna for detecting a target amongst sea clutter ([p.4] – radar antenna using morphological operations; [p.2] – detecting target echo amongst sea clutter).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the morphological radar target detection system of YOU to include the particular receiver element antenna of XIAOXING.  One would have been motivated to do so in order to provide real-time, effective imaging by reducing clutter signals (see XIAOXING [p.3]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, XIAOXING merely teaches that it is well-known to employ an antenna as a receiver element in a radar system.  Since both YOU and XIAOXING disclose similar morphological radar target detection systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Re claims 14-17, Applicant recites limitations encompassing the same or substantially the same scope as claims 2-5, respectively.  Accordingly, claims 14-17 are 
Allowable Subject Matter
Re claims 6-7, 11-12, and 18-19, respectively, Applicant recites limitations that do not appear to be disclosed, taught, or otherwise rendered obvious by the prior art of record, as best understood in light of the rejections applied herein.  In addition to the prior art applied in this office action, the Examiner finds the following prior art references relevant to the Applicant’s disclosure:
CN105844644A – Morphological radar target detection system for segmenting clutter and target signals.
Bobin et al., “Morphological Component Analysis: An Adaptive Thresholding Strategy”, IEEE 2007 – MCA iterative algorithm to separate disparate signals in multichannel environments.
Starck et al., “Morphological Component Analysis”, August 2005 – MCA algorithm for decomposing images.
Yang et al., “Seislet-based Morphological Component Analysis Using Scale-dependent Exponential Shrinkage”, 2015 – Seislet-based MCA algorithm.
Dubois et al., “Morphological Component Analysis for Decomposing Dynamic Textures”, 2011 – MCA framework using well-defined dictionaries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The examiner can normally be reached on Mon-Fri 0700-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TMH3/Examiner, Art Unit 3648                                                                                                                             

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648